Case 1-19-44368-nhl Doc 34 _ Filed 10/16/19 Entered 10/17/19 11:24:08

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORI

inv. Welle C oper Ef ° Case No. (-/ 9-Y YS 08
Chapter / 8

CERTIFICATE OF SERVICE

The undersigned certifies that on Abhky 16, GOSF ,acopy of

(Date of Service/Mailing)

ISS Nh gation 1 Hegucs- 5

critk & of Pocument(s) server

 

was served by depositing same, enclosed in a properly addressed postage-paid envelope, in an
official depository under the exclusive care and custody of the United States Postal Service
within the State of New York, upon fbelow specify the name and mailing address of each party

served]: See At theo. he f

 

Dated: {7 Vy [pol Geshe? hope

vyonature

Print name: Nhe lott,

Address: SG/ lern a LVR.

Phone: 347 ILC CHES
email: SL fLHVLS:. SP Cpa leon

 

 
Case 1-19-44368-nhl Doc 34 _ Filed 10/16/19 Entered 10/17/19 11:24:08

  
   

    
   
    
   
 

   

 

  
 

 

 

 

 

    
 

 

 

 

      
  
 

  
  
  
 
   

  

Ca
co
ro
wt
aor Sn E
un [Certified MallFee $3, Sti
‘T) \s ‘2 2
rl leur Senices & Fees ferwen Dos adatoo FRPP c
{] Return Receipt (hardcopy. ee fe
mW {Return Receipt (electronic) $ 1 Fit BH le
a [certified Mall Restricted Delivery § Lf sp
S (adult Signature Required $ ft
Ll Adutt Signature f ricted Delivery $
TS Posies $0.55 \
oc
$
Y and F
a Fotal Postage ee. 85
iS
OD [Sent To Hr |
5 Siregt as or TO iV
e970 0 C a
City; Slatg, ZiP+4° ; ks 2 |
()

   

Nee

 

 

 

 

 

 

 

 

      
   
 

  

 

rn ft
ru
uw
wy
r =
ur} |Certified Mail Fee .
mls $3.50 a
rl lExtra Services & Fees (chack box, add fee av abarihte)
{] Return Recelpt (hardcopy) $ oi
TU | CyReturn Receipt (electronic) $ of 5
5 (certified Malt Restricted Delivery $ oe Lot
o [Adult Signature Required $ —* =
[JAdutt Signature Restricted Delivery $ uu
CO jPostage . “
o $0.55
SS Total Postage and Fees
5 $6.85 Lo
om |Sent Ca t Z ? 1 7 C : }
a ica LE brats L, Le SEW EL A LaF
ei 6 is a a
é (22, BOX C6 2330
Cily, State, ZIP+4* “7 S. Aa 6 6-

 

une
